Gambit Resources, et




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 23, 2015

                                      No. 04-15-00016-CV

                                  Robert W. EARDLEY, et al,
                                          Appellants

                                                v.

                              GAMBIT RESOURCES, ET AL.,
                                      Appellees

                 From the 293rd Judicial District Court, Dimmit County, Texas
                             Trial Court No. 13-09-12098-DCV
                        Honorable Cynthia L. Muniz, Judge Presiding

                                         ORDER
        Appellants have filed a notice stating that Appellee Gambit Resources, Inc. is in
bankruptcy. The notice complies with Texas Rule of Appellate Procedure 8.1. See TEX. R. APP.
P. 8.1. Accordingly, the appeal and all time periods are stayed from the date the bankruptcy
petition was filed. See TEX. R. APP. P. 8.2.

        We, therefore, ABATE this appeal. For administrative purposes, the appeal will be
treated as a closed case unless and until it is reinstated or severed in accordance with Rule 8.3.
See TEX. R. APP. P. 8.3.

                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court